The Court,
in summing up to the jury, avoided a direct decision of the point of law raised in this case, though they intimated an opinion in favour of the defendants.(b) But as there was some' evidence that the defendants, in making the arrest, were guilty of unnecessary violence, the court directed the jury, if they believed that was the case, to find for the plaintiff; which they accordingly did.

 The court, at this time, had not adopted the practice of giving, in their charge to the jury, m explicit opinion on all the points of law in the case.